United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 04-3929
                                      ___________

Beverly Hinnenkamp,                        *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Minnesota.
City of St. Cloud;                         *
St. Cloud Police Department,               * [UNPUBLISHED]
                                           *
              Appellees.                   *
                                      ___________

                               Submitted: February 3, 2006
                                  Filed: May 5, 2006
                                   ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       In her civil rights complaint against the City of St. Cloud and the St. Cloud
Police Department, Beverly Hinnenkamp alleged that three officers of the police
department, David Douvier, Ryan Manguson, and Michael Koeniguer, arrested her
without probable cause outside a house where she was serving a subpoena (allegedly
in retaliation for filing a civil rights suit against other police officers), that they used
excessive force during the arrest, and that they subsequently denied her medical
assistance. The district court1 granted summary judgment to the defendants, and
Hinnenkamp appeals. Upon de novo review, see Heisler v. Metro. Council, 339 F.3d
622, 626 (8th Cir. 2003), we affirm.

       The three individual police officers were not named as parties in Hinnenkamp’s
complaint, and they do not appear on the docket of the district court as defendants in
this action. Although the district court “liberally construed” Hinnenkamp’s pleadings
to add the police officers as defendants for purposes of the motion for summary
judgment, because her brief in opposition to the motion for summary judgment
identified the officers as “defendants,” we affirm on the alternative ground that these
individual officers were never made parties to the action.2 Counsel for the defendants
observed in a memorandum in support of their motion for summary judgment that the
individual police officers were never specified as parties to the action, and argued that
the action was limited to claims of municipal liability. (R. Doc. 13, at 2, 7-8). There
is no showing that the officers ever were served with process in either their official
or individual capacities. Hinnenkamp never moved to amend her complaint to add
the officers as individual defendants. Cf. Murphy v. Arkansas, 127 F.3d 750, 755
(8th Cir. 1997) (complaint against state officials who were sued in their official
capacities was deemed amended to assert personal-capacity claims, where plaintiff
moved to amend complaint in response to motion for summary judgment). Under
these circumstances, we do not think the liberal construction of pleadings afforded
to pro se litigants is sufficient to add claims against parties who were never named


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
      2
       The district court observed that Hinnenkamp also referred to Sergeant Larry
Atkinson and Officer Kay Wethor in her submitted materials, but that “[n]either Mr.
Atkinson nor Ms. Wethor are actually named parties.” The district court, “out of an
abundance of caution,” stated its conclusion that “there is no supportable claim”
against Atkinson or Wethor. (R. Doc. 26, at 8-9 & n.2).

                                          -2-
as defendants in a complaint or in a motion to amend the complaint, never served with
process, and never identified as defendants in the district court’s docket.

       We affirm the district court’s grant of summary judgment to the City of St.
Cloud and the St. Cloud Police Department. A claim against a municipality for an
alleged “failure to train” its officers cannot succeed unless an officer violated the
plaintiff’s constitutional rights. Neal v. St. Louis County Bd. of Police Comm’rs, 217
F.3d 955, 959 (8th Cir. 2000). Here, there was insufficient evidence to show that
Hinnenkamp’s arrest was retaliatory and not supported by probable cause, as the
record indicates Hinnenkamp was later convicted for the offenses for which she was
arrested. See Malady v. Crunk, 902 F.2d 10, 11-12 (8th Cir. 1990) (conviction for
offense for which officer arrested plaintiff bars 42 U.S.C. § 1983 action alleging lack
of probable cause); Foster v. Metro. Airports Comm’n, 914 F.2d 1076, 1080-81 (8th
Cir. 1990) (where there was probable cause for arrest for an offense, plaintiff who
alleged that arrest was for engaging in protected activity had to present evidence
showing, among other things, that police normally did not make arrests for such
offenses). There also was no basis for Hinnenkamp’s claim that she was denied
medical assistance, because the claim was contradicted by her own testimony.
Whether or not any of the individual officers used excessive force against
Hinnenkamp, there was no showing that any such use of force was pursuant to a
policy of the municipality, or that the municipality acted with deliberate indifference
to the constitutional rights of arrestees such as Hinnenkamp. See City of Canton v.
Harris, 489 U.S. 378, 387-88 (1989).

      Accordingly, we affirm.
                     ______________________________




                                         -3-